                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA

       V.
                                                     The Hon. Steven C. Mannion

                                                     Mag. No. 19-6320
NAQUISE WILLIAMS
                                                     ORDER FOR CONTINUANCE


               This matter having been opened to the Court by Craig Carpenito, United States

Attorney for the District of New Jersey (Robert Frazer, Assistant U.S. Attorney, appearing), and

defendant listed above (Saverio Viggiano, Esq, appearing) for an order granting a continuance of

the proceedings in the above-captioned matter; and the defendant being aware that he has the

right under 18 U.S.C. § 3161(b) to have the matter presented to a Grand Jury within thirty (30)

days of his arrest; and the defendant through his attorney having waived such rights and

consented to the continuance; and this being the THIRD continuance presented to the Court; and

for good and sufficient cause shown,

       IT IS THE FINDING OF THIS COURT that this action should be continued for the

following reasons:

       1.      Plea negotiations are in progress, and both the United States and the defendant

desire additional time to negotiate a plea agreement, which would render a trial of this mailer

unnecessary in Court.

       2.      Defendant has consented to the aforementioned continuance.

       3.      The grant of a continuance will Likely conserve judicial resources.
                                         _______




              4.     Pursuant to Title 18 ofthe United States Code, Section 3161(h)(   ),   the ends of

     justice served by granting the continuance outweigh the best interests of the public and the

      deFendant in a speedy trial.

              WHEREFORE, it is on this              day of January 2020

              ORDERED that the proceedings in the above-captioned matter are continued from

      January 31, 2920 through and including March 2,2020, and

              IT .15 FURTHER ORDERED that the period between January 31, 2020 through and

      including March 2, 2020 shall be excludable in computing time under the Speedy Trial Act of

      1974.




                                                           l’EVEN C. MANN ION
                                                   United States Magistrate Judge
                                                    (i3;o

      AUSA Robert fzej                                      RECEIVED IN THE CHAMBERS OF

                                                                       JAN 28 2020
                                                            TIME:                        M
 avecio Viggiano, Esq., AFPD                                HON. STEVEN C. MANNION, U.S.M.J.
/  Attorney for Naquise Williams
